The opinion of the court was delivered by
Lowrie, C. J.
The suggestion filed in this case is somewhat defective; but we understand it to say that the election officers certified, in substance, according to the Act of 13th June, 1840, § 1, that Ezra Baxter received a majority of the votes for the office of commissioner of roads and highways for the term of three years. This is the legal and primd facie evidence of his title to the office; and the only way of setting it aside is, by a petition to the Quarter Sessions for a false return, under the Act of 2d July 1839, § 154. Under such circumstances, his title cannot be tried by a quo warranto. The office was, therefore, not vacant in January 1860, and the election then held by the people was irregular and futile. Even if every voter in the township had voted for another, it would have had no effect. Majorities go for nothing at an irregular election; we cannot regard them even as majorities, for it is the right of orderly citizens to stay away from such elections.
It is quite disorderly even for the people to treat the acts of *265their own officers as void, when they have a regular- mode of trying their validity. It is a natural principle of humanity, that the will of a man is regulated by his habits, and that of a people by their settled- customs and institutions; and' without this, neither can have any character by which their actions can be judged. Law means the settled customs and institutions of a people, and if these do not exist, there is no law, and courts, if there be any, must be mere arbitrary powers. Law will have lost one of its essential elements, when the mere will of the people shall prevail over the settled principles of their social life. Even a people, therefore, must conform to their own institutions, if they are to have any government.
Judgment affirmed.